Exhibit 10.6 Givaudan0 January 31, 2013 Adrenalina, Inc. 1250 E. Hallandale Beach Blvd Suite 402 Hallandale Beach, FL 33009 Attention: Ilia Lekach President and Chief Executive Officer 2 Dear Mr. Lekach, As you are aware, Givaudan Fragrances Corporation ('Givaudan"), Adrenalina, Inc. ("Adrenalina") and yourself (as individual) ("Mr. Lekach") are parties to a certain Rebate and Exclusive Supplier Agreement, dated July 1, 2011 ("2011 Supplier Agreement"), wherein Adrenalina appointed Givaudan as its exclusive fragrance supplier. Whereas. Adrenalina recently transferred its licensing rights to market and sell Katy Perry branded fragrances to Coty, Inc., and such fragrances were developed and are currently manufactured by Givaudan. Whereas, a result of such sale, Givaudan, Adrenalina and Mr. Lekach wish to update and revise the commercial terms of their exclusive relationship and thereby replace the 2011 Supplier Agreement. This letter sets forth the provisions of the 2013 Rebate and Exclusive Supplier Agreement (-2013 Supplier Agreement") between, Adrenalina, Ilia Lekach and Givaudan. Each party has reviewed this 2013 Supplier Agreement and indicates its acceptance of its terms and conditions by the signature of its authorized representative, below. TERM OF AGREEMENT: January 1, 2013 (-Effective Date") through December 31. 2016 ("Term"). DEFINITIONS: The following terms used in this letter shall have the following meanings: -Contract Year" means the period beginning on the Effective Date and ending twelve months later; and each individual twelve month period thereafter during the Term: and "Sales" means the sale of Fragrance by Givaudan that has been invoiced to Adrenalina. The value of a "Sale" is the actual amount invoiced to Adrenalina for a Fragrance, excluding all other costs and charges, for example, transportation, freight, demurrage. duty, insurance, and/or sales or value added tax; and "Fragrance" means a fragrance developed and manufactured by Givaudan. 1 Adrenalina — Givaudan 2013 Rebate and Supplier Agreement Confidential Informal . Adrenalina Group" means Adrenalina and any third-party companies that directly or indirectly Controls, is Controlled by or under common Control with Adrenalina. including, but not limited to, Gigantic Parfums LI-C. For purposes of this Agreement. Control means (i) the ownership of at least fifty percent (50%) of the equity interests in the entity in question; or (ii) the legal power to direct or cause the direction of the general management and policies of the entity in question. "Lekach Group" means, in addition to the Adrenalina Group, any other companies that Mr. Lekach currently owns, Controls or acquires majority ownership or Controlling interest during the Term. SUPPLIER STATUS: Givaudan will be the exclusive fragrance supplier to the Adrenalina Group during the Term for all Adrenalina Group's new fragrance requirements. Givaudan's exclusive supplier status will be governed by the following: 1.
